 NOTICE: This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions. Readers are requested to notify the E ecutive Secretary, National Labor Relations Board, Washington, D.C. 20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Alamo Rent-A-Car and Teamsters Local 665, Inter-national Brotherhood of Teamsters, AFLŒCIO. Cases 20ŒCAŒ29022, 20ŒCAŒ29132 and 20ŒCAŒ 29336Œ1 September 27, 2002 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The General Counsel seeks summary judgment in this case on the ground that the Respondent has failed to file an answer to the compliance specification. On December 10, 2001, the Board issued a Decision and Order1 that, among other things, ordered the Rspondent to offer reinstatement to Danny Elvena, Mchael Paulo, and Ubaldo Reyes, and to make them whole 
for loss of earnings and other benefits resulting from their discharges in violation of the National Labor Reltions Act.2 A controversy having arisen over the amount of back-pay due the discriminatees, on March 28, 2002, the Rgional Director issued a compliance specification and notice of hearing alleging the amount due under the 
Board™s Order, and notifying the Respondent that it should file a timely answer complying with the Board™s Rules and Regulations. Although properly served with a copy of the compliance specification, the Respondent failed to file an answer. On May 10, 2002, the Ge neral Counsel filed with the Board a Motion for Summary Judgment, with exhibits attached. On May 15, 2002, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted. The Respondent did not file a response. The allegations in the motion and in the compliance specification are there-fore undisputed.3 Ruling on the Motion for Summary Judgment Section 102.56(a) of the Board™s Rules and Regultions provides that a respondent shall file an answer within 21 days from service of a compliance specifica-1 336 NLRB No. 121 (2001). 2 Member Cowen was not on the underlying decision in this case and expresses no views regarding the merits of that decision.3 The compliance specification alleges that the Respondent waived its right under Sec. 10(e) and (f) of the Act to contest either the proprety of the Board™s Order, or the findings of fact and conclusions of law underlying that Order. tion. Section 102.56(c) of the Board™s Rules and Regultions states: If the respondent fails to file any answer to the specifcation within the time prescribed by this section, the Board may, either with or without taking evidence in support of the allegations of the specification and with-out further notice to the respondent, find the specifiction to be true and enter such order as may be approprate. According to the uncontroverted allegations of the Mtion for Summary Judgment, the Respondent, despite having been advised of the filing requirements, has failed to file an answer to the compliance specification. In the absence of good cause for the Respondent™s failure to file an answer, we deem the allegations in the compliance specification to be admitted as true, and grant the Ge eral Counsel™s Motion for Summary Judgment. Accoringly, we conclude that the net backpay due the discrimnatees is as stated in the compliance specification and we will order payment by the Respondent of these amounts to the discriminatees, plus interest accrued on the amounts to the date of payment. ORDER The National Labor Relations Board orders that the Respondent, Alamo Rent-A-Car, San Francisco and Bulingame, California, its officers, agents, successors, and assigns, shall make whole the individuals named below, 
by paying them the amounts following their names, plus interest as set forth in New Horizons for the Retarded, 283 NLRB 1173 (1987), and minus tax withholdings required by Federal and State laws: Danny Elvena $ 13,655.81 Michael Paulo 118,762.58 Ubaldo Reyes 44,312.54 TOTAL $176,730.93 Dated, Washington, D.C. September 27, 2002 Wilma B. Liebman, Member William B. Cowen, Member Michael J. Bartlett, Member (SEAL) NATIONAL LABOR RELATIONS BOARD 338 NLRB No. 14 